PER CURIAM.
It appearing from the evidence submitted in this case that relator was born in the city of New Orleans on February 25, 1907, and that the offense with which he was charged was committed on November 15, 1923, and that, therefore, relator was at the time under the age of 17; apd, for the reasons set forth in the case of State v. Malone, 156 La. 617, 100 South. 788, that the criminal district court for the parish of Orleans had not jurisdiction to try and convict said relator:
It is therefore ordered, adjudged, and decreed that all proceedings against relator in the criminal district court for the parish of Orleans be annulled, set aside, and quashed, and that relator be discharged from the custody of the warden of the state penitentiary, subject, however, *973to any proceedings which may be instituted against him in the juvenile court for the parish of Orleans.
[Signed] WINSTON OVERTON,
[Signed] JOHN ST. PAUL,
[Signed] WYNNE 6. ROGERS,
Associate Justices.